WASHBURN J.
Inez Goodman instituted this proceedings in Cuyahoga Common Pleas for the purpose of setting aside a certain conveyance made to her stepson Minton Goodman.
It appears from the evidence that about a year previous to his death, F. C. Goodman, husband of Inez Goodman, executed a deed to some property, in which deed she also joined, conveying said property to Minton Goodman. F. C. Goodman, at time of making said conveyance held the fee to said property.
After execution of this deed, F. C. Goodman placed same in a sealed envelope, and instructed his wife to deliver same after his death to grantee.
Immediately after the death of grantor, this deed was delivered by Inez Goodman to her stepson Minton Goodman with instructions to record same.
Inez Goodman, claiming dower in said property brought this action to set aside said conveyance. Court refusing relief prayed for, appeal was had. Court of Appeals held:
1. Evidence disclosed that Inez Goodman fully umjerstood the nature of the transaction to which she was a party.
2. Altho the deed was void for want of delivery, Minton Goodman became vested with fee in said property at death of his father. •
3. Dower in said property was vested in Inez Goodman immediately on death of husband.
4. Delivery of this conveyance by her after dower vested in her worked a disposition of all interest she had in said property.
5. As to her it was a valid deed of all interest she had in the property at time of delivery by her.
Decree denied and judgment affirmed.
Judges — Pardee, Washburn and Funk of Ninth District, sitting.